THEAT&-ORNEYGENERAL
                        OF TEXAS



Ronorable Robert S. Calvert                Opinion No. W 142
Comptroller of Pub110 Acoounts
Capitol Station                            Re: Construction      of Appro-
Aus tin, Texas                                 priation    contained in
                                               Section 7 of Senate
                                               Bill 222 of the 55th
                                               Legislature     -- the
                                               insurance reorganieation
Dear Mr. Calvert:                              bills
          Your    request for an opinion     on the certifloation     of
Senate Bill     222 reads as follows:
                  ‘1 have before me Senate Bill Flo. 222 for
          certification     under 8ectfon 49a of Article   III
          of the State Constitution.       Before placing my
          certificate     upon thie bill, I derlre your inter-
          pretation     of the language In Sec. 7 thereof,
          which Is quoted, in pert, below;
                  ‘There $8 hereby appropriated     to the 8tate
                 Building Commission for the period of time
                 beginni       September 1, ‘1957. and endlngg
                 Augurt 3, “ft 1959, to obtain a site,   plan,
                 design, construct aad equip an office      bulld-
                 ing or ‘otherwise obtain adequate housing
                 fa&ilities     to house the State Board of
                 Insurance, ita offioes     and employees, all
                 unexpended balancea on hand or in special
                 funds credited     to the 8tate Board of
                 Insurance Conm~issionera or the State Board
                 of Iasuranoe~ on Augus th$



                 monies appropriated  exclusively  ‘for other
                 purposes In the General Appropriation    Bill
                 for the fiscal  years ending August 31; 1958
                 and August 31, 1959. t (Underscorlng supplied).
                  %he specific  question before me Is whether or
         not     the revenues derived under Articles 7064 and
         .

                     .

    I,




             :
                     Bonorable    Robert 3. Caliert,’          page    2            Wi-142


                                 7064a of the Revfsed~Clvll  Statutes are included
                                 In the language underscored above, and, if bo, do
                                 such revenues Oome within the except&&quoted,”
                                Articlie 7064 Vernon’s       Clvll    Statutes,   izovidcm,        in
                     part,   as follows:
                                       ?Jpoti +ceipt   by the l$oard of’ Insurance
                 :
                                 Ct+uisaloaeqs    of the sworn statements,    showin# tha
                                 gross, premium receipts   by sudh Insurance callrlera,~
                                 the Boar4 of Insurance Commission&s shall certify
                                 to the State Treasurer the amount of taxes
.




                                 Carrie? apall receive       a permit to do.buslneas          in
                                 this. State untfl all       such taxes are paid,”
                                 (Bmphasir buPs -)
                                Article    7064a Vernonl~s Civil       Statutea   prkidee,         la
                     part,   as follows   8
0,

                                       “Upon receipt by it of the swan statement
                                 above provided,    the Board of Insurance Comissioners
     .                           shall certify   to the State .Treasurer the amount of
         .




                               Since. the’ revenue ‘derived under Article 7064’ and
                     Article  7064a are taxes required to be paid to the State Treea;-
                     ,wer, ,such .revenues are not revenues received by the,,State,
                     Board of Insurance.
                                                              SiMARY
                                      Revenues derived under Article& 7061 and
                                      7064a, Vernon’s Ciyll Statutes,     are not
                                      appropriated    to the State Building Commlsslon
                                      in Section 7 of Skate Bill 222 of the 55th
                                      Legislature    s,ince such revenues are taxes to
                                      be paid to the,State Treasurer and are,:not
                                      revenue8    received by the State Board of
                                      Insurance.



                                                                                                        :




                                                         .
Honorable        Robert 3. Calvert,   page   3         Wf-142


                                         Yours very truly,
                                         w1lJ.l WIlBON
                                         Attorney General    of Texar




JR:jas:     rh
APPRCVRDI
OPINION CONNITTElC
H. Orady’Chaadler, CheirnI8n
J. C. Davis   Jr.
Wayland C. hvers , Jr.
B H. Tlm~Ur, Jr.
RRVIRUZDFOR TRR ATTORRRYGlUU!RAL
By:   000. P. Blaokburn